Name: Commission Regulation (EC) No 2051/94 of 12 August 1994 fixing, for the 1994/95 marketing year, the threshold prices for rice
 Type: Regulation
 Subject Matter: prices;  plant product;  marketing;  production
 Date Published: nan

 No L 210/24 Official Journal of the European Communities 13 . 8 . 94 COMMISSION REGULATION (EC) No 2051/94 of 12 August 1994 fixing, for the 1994/95 marketing year, the threshold prices for rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1 869/94 (2), and in particular Articles 14 (5) and 15 (4) thereof, Whereas the amount for the protection of the industry was fixed by Council Regulation (EEC) No 1263/78 (3) ; whereas the components used for adjusting the threshold price for milled rice were fixed by Commission Regula ­ tion No 467/67/EEC (4), as last amended by Regulation (EEC) No 2325/88 0 ; Whereas, under Article 15 ( 1 ) of Regulation (EEC) No 1418/76 the threshold price for broken rice must be set between a lower limit of 160 % and an upper limit of 170 % of the threshold price for maize applicable during the first month of the marketing year ; whereas, in order that imports of broken rice do not act as a brake on the normal disposal of Community production throughout the Community market, the threshold price for broken rice should be fixed at 170 % of the threshold price for maize ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas, under Article 14 (2) of Regulation (EEC) No 1418/76, the threshold price for husked rice calculated for Rotterdam must be fixed in such a way that, on the Duis ­ burg market, the selling price for imported husked rice corresponds to the target price ; whereas this aim is attained when the components referred to in the second subparagraph of paragraph 2 of the said Article are deducted from the target price ; HAS ADOPTED THIS REGULATION :Whereas, pursuant to Article 14 (3) of the said Regulation, the threshold prices for milled rice are calculated by adjusting the threshold price for husked rice, account being taken of the monthly increases to which it is subject, on the basis of the conversion rates, processing costs and the value of by-products and by increasing the amounts thus obtained by an amount for the protection of the industry ; Article 1 The threshold prices for husked rice, round grain milled rice and long grain milled rice are hereby fixed at : (ECU/tonne) Month Threshold prices I Husked rice Round grain milled rice Long grain milled rice September 1994 523,88 697,78 766,09 October 1994 526,30 700,90 769,60 November 1994 528,72 704,02 773,11 December 1994 531,14 707,14 776,62 January 1995 533,56 710,26 780,13 February 1995 535,98 713,38 783,64 March 1995 538,40 716,50 787,15 April 1995 540,82 719,62 790,66 May 1995 543,24 722,74 794,17 June 1995 545,66 725,86 797,68 July 1995 548,08 728,98 801,19 August 1995 548,08 728,98 801,19 O OJ No L 156, 14. 6 . 1978, p. 14. (4) OJ No 204, 24. 8 . 1967, p . 1 . O OJ No L 202, 27. 7. 1988 , p . 41 . (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 197, 30. 7. 1994, p. 7. No L 210/2513. 8 . 94 Official Journal of the European Communities Article 2 The threshold price for broken rice is hereby fixed at ECU 276,88 per tonne. Article 3 This Regulation shall enter into force on 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1994. For the Commission Martin BANGEMANN Member of the Commission